DETAILED ACTION
An amendment was received and entered on 12/8/2020.
Claims 30-32 were added.
Claims 1-10, 12-17, 19, 21, 24, and 29-32 are pending.
Claims 15-17, 19, 21, 24, and 29 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/5/2020.
Claims 1-10, 12-14, and 30-32 are under consideration.  
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 6 requires a synthetic oligonucleotide that “comprises at least nine successive nucleotides of SEQ ID NO: 1 or a sequence complementary to the at least nine successive nucleotides of SEQ ID NO: 1.”  The claim does not make clear the degree of complementarity required between the synthetic oligonucleotide and the nine successive nucleotides of SEQ ID NO: 1, and has therefore been given its broadest reasonable interpretation consistent with the specification at paragraph 37, i.e. the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite because it recites “the number of nucleotides” with insufficient antecedent basis. It is unclear if “the number of nucleotides” refers to the total number of nucleotides in the synthetic oligonucleotide, or to some portion of the synthetic oligonucleotide.  Moreover, it is unclear if in each of parts (i)-(ix) the claim is intended to be limited to only the species of formulae that follow the term “includes”.  The term “includes” is open language, and the broadest reasonable interpretation of the claim is that the each formula includes, but is not limited to, the recited patterns of modification.  
Claims 30 and 31 recite various genera, such as “alpha retrovirus” in claim 30 and “phosphorothioate bonds” in claim 31.  Each genus is immediately followed by the word “include” or “includes” and one or more species of the genus. It is unclear if the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al (US 20070082862) in view of Damha et al (US 20130203977).
Takaku taught antisense oligonucleotides directed against HIV-1 dimerization initiation site (DIS).  See Fig. 1. Takaku SEQ ID NO: 4 (“Anti-703” from Takaku Fig. 1) was a 20mer DNA oligonucleotide that “exhibited excellent activity of inhibiting HIV-1 production” (paragraph 32, Figures 2-4, 9, and 10), and corresponds with several instantly claimed SEQ ID NOS, e.g. SEQ ID NOS: 11 and 12.  See alignment below including the reverse complement of instant SEQ ID NO: 1. Differences from Takaku SEQ ID NO: 4 are capitalized.
Reverse complement of

Takaku SEQ ID NO:4            tgccgtgcgcgcttcagcaa  
Instant SEQ ID NO:10          ugccgugTgcAcuucagcaa

Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 10 in the substitutions of Ts for Us at several positions, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Absent evidence to the contrary, Takaku SEQ ID NO: 4 inhibits dimerization of the HIV-1 genome (instant claim 3) since it is fully complementary to instant SEQ ID NO: 1).  
SEQ ID NO: 4 of Takaku is considered to be an “equivalent” of instant SEQ ID NO: 10 (as recited in instant claims 7 and 32)  because the instant specification at page 7, last two lines, states that “the term "equivalents thereof” refers to an agent (e.g., AON and antiretroviral drug) with the same or similar function and/or the same or similar ingredients.” The oligonucleotide of Takaku has a similar function as the instantly claimed oligonucleotides (it binds to an HIV RNA and inhibits viral reproduction) and it has similar ingredients (largely identical nucleobase sequence). 
With regard to instant claims 9 and 32, the internucleoside linkages of Takaku SEQ ID NO: 4 are phosphorothioate linkages (see Fig 1). Please note that claim 32 is not necessarily limited to the recited types of phosphorothioate linkages but embraces all types of phosphorothioate linkages (e.g. alkyl phosphorothioates), including those recited.
Takaku did not teach an oligonucleotide with FANA modifications.
Damha taught oligonucleotides having alternating segments of FANA-modified nucleosides and 2'-deoxynucleosides.  See abstract and paragraphs 17, 109, and 116.  Damha taught that antisense chimeras constructed from alternating units or segments of a sugar-modified nucleotides such as FANA, and 2'-deoxynucleotides (DNA), each 
It would have obvious to one of ordinary skill in the art at the time of the invention to have incorporated FANA residues into SEQ ID NO: 4 of Takaku.  One would have been motivated to do so in order to obtain the advantages discussed by Damha, e.g. eliciting increased RNase H activity on target (HIV-1) RNA.  One would have had a reasonable expectation of success because Damha taught how to make such chimeric oligonucleotides.
In so doing, one would have arrived at an oligonucleotide satisfying the limitations of instant claims 1-10, 12, and 30-32.
With regard to claims 13 and 14, and the number and pattern of DNA and FANA nucleotides, Damha taught a variety of possible patterns (e.g. paragraphs 15 and 35-40), including oligomers consisting of alternating single DNA and FANA residues (paragraphs 33 and 34), such that it would have been obvious to have arrived at a 20mer oligomer of Takaku SEQ ID NO: 4 modified with 10-18 FANA nucleotides and having 2-10 unmodified DNA residues, and to have arrived at a pattern present claim 14, absent evidence of secondary considerations. Please also note that claim 14 is 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive.
Applicant asserts that one of ordinary skill would not have known to select the FANA modification among other options provided by Damha.  This is unpersuasive because Damha points specifically to the use of arabinonucleotides at paragraphs 14 and 15, and more specifically to the use of FANA in paragraphs 17, 109, including uniformly modified FANA oligonucleotides (paragraph 113). 
Applicant asserts that FANA modification provides unexpected results, relying for support on Example 1 and Fig. 5B which are asserted to demonstrate that all of the tested sequences having FANA modifications demonstrated enhanced binding efficiencies compared to control without any modification. Applicant also asserts that FANA modification allows successful delivery to hard to transfect cells such as PBMCs and CEM cells even in the absence of any transfection reagent.  Applicant’s arguments are unpersuasive because they are based on properties of FANA modifications that would appear to inhere to any oligonucleotide modified with FANA, such as the uniformly FANA-modified oligomers of Damha paragraph 113. Thus it does not appear necessary to combine references to arrive at an oligomer comprising FANA residues that demonstrates enhanced binding efficiency and allows improved transfection prima facie case of obviousness is not overcome by relying on the combination of inherent characteristics of FANA oligonucleotides with limitation of the oligonucleotides to those that target viral genomes. The limitation of targeting viral genomes is not what provides increased binding and transfection efficiencies.  
Applicant also relies on Example 3 which is asserted to demonstrate that FANA modification has the dual functions of RNase H1 activation and dimerization inhibition. This is unpersuasive because it is not clear that this result is unexpected. Damha taught that antisense chimeras constructed from alternating units or segments of a sugar-modified nucleotides such as FANA, and 2'-deoxynucleotides (DNA), each unit containing one or more such residues, are superior at eliciting RNase H  activity compared to the native DNA structure. See paragraph 113, Fig. 2, Table 2, and Examples 3-4.  Thus one of skill would have had reason to expect the oligomers resulting from the combination of Takaku and Damha to stimulate RNase H. With regard to inhibiting dimerization, Applicant has not explained why one would not reasonably expect the dimerization inhibiting oligomers of Takaku to retain that activity when modified with FANA. Absent such an explanation, one of skill would have had no reason to doubt that the oligomers resulting from the combination would retain the ability to inhibit dimerization.  Therefore Applicant’s arguments are unpersuasive and the rejection is maintained.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635